ACCEPTED
                                                                                                           12-15-00004-CV
                                                                                               TWELFTH COURT OF APPEALS
.,   )'
                                                                                                            TYLER, TEXAS
                                                                                                      1/12/2015 4:02:38 PM
                                                                                                              CATHY LUSK
                                                                                                                    CLERK

                                                   CAUSE NO. CV04637

            RON SEALE, Individually and as the                 §        COUNTY COURT AT LAW
                                                                                         FILED IN
            Representative of the Estate of                    §                  12th COURT OF APPEALS
            CLARA LAVINIA SEALE                                §                       TYLER, TEXAS
                  Plaintiff                                    §                  1/12/2015 4:02:38 PM
                                                               §                       CATHY S. LUSK
           vs.                                                 §        OF                 Clerk
                                                               §
           HORACE TRUETT SEALE and wife,                       §
           NAN SEALE,                                          §
                Defendants                                     §

                                    PLAINTIFFS' NOTICE OF APPEAL
                    Pursuant to Rule 25.1 of the Texas Rules of Appellate Procedure, Ron Seale,

           Individually and as the Representative of the Estate of Clara Lavinia Seale, the Plaintiffs

           in the above-styled and numbered action file this notice of appeal to the Twelfth District

           Court of Appeals (Tyler). Plaintiffs desire to appeal from the judgment rendered against

           Plaintiffs and in favor of the Defendants by the County Court at Law of Van Zandt

           County, Texas on December 16,2014.

                   Dated this the 12th day of January, 2015.

                                             Respectfully submitted,

                                            ..R,A;¥    THATCHER~ii             SATLAW,P.C.



                                             By:




                                                      ATTORNEY FOR PLAINTIFFS



          PLAINTIFFS' NOTICE OF APPEAL
          Cause No. CV04637; Ron Seale et al vs. Horace Truett Seale et ux                                  Page I
                                            CERTIFICATE OF SERVICE

          I certify that on January 12, 2015, I deposited in the United States Mail a true

  copy of the preceding notice of appeal addressed to attorney of record for Defendants by

  certified mail, return receipt requested (#7012 3050 0000 1271 7774) as follows:

          Mr. Jolm F. (Jack) Walker, III
          Martin Walker, P.C.
          The Arcadia Theater
          121 N. Spring Avenue
          Tyler, Texas 75702


          Dated the 12th day ofJanuary, 2015.




PLAINTIFFS' NOTICE OF APPEAL
Cause No. CV04637; Ron Seale eta/ vs. Horace Truett Seale et ux                              Page2